Title: From Thomas Jefferson to Theodore Foster, 9 May 1801
From: Jefferson, Thomas
To: Foster, Theodore


               
                  Dear Sir
                  Washington May 9. 1801.
               
               Your favor of Apr. 28. has been duly recieved, and I sincerely rejoice with you in the regeneration of your state, and the evidence they have given of a return from the phrenzy of 98. I confidently hope the mass of our countrymen every where will be shortly united, with the exception of a few too far committed to retreat. I am sure the measures I mean to pursue are such as would in their nature be approved by every American who can emerge from preconceived prejudices; as for those who cannot we must take care of them as of the sick in our hospitals. the medicine of time & facts may cure some of them.
               You will have seen that your recommendation in favor of mr Barnes, has been more than respected, as he has been offered a judge’s commission, in the place which mr Greene had expected. tho’ I had observed mr Greene to be very decidedly in the principles called federal, yet he was gentlemanly & liberal in his manners, & had inspired me with a degree of estimation which I did not feel for some others. but you know the maneuvre which was practised on the 4th. of Mar. to prepare a negative for one of the most important nominations it was expected I should make. they meant by crippling my rigging to leave me an unwieldy hulk, at the mercy of the elements. to this maneuvre mr Greene lent himself, going out of the line of conscientious duty to put himself in the way of this operation. when therefore his commission proved to have been a nullity, and it fell on me to fill the place, I could not in prudence put into power one who had given such a proof of the use he would make of it to obstruct & embarrass my administration.
               I shall always be happy to recieve your letters, and information of all interesting occurrences, as well as respecting fit characters for public offices, about the proper filling of which I am most anxious of all things. accept assurances of my friendly esteem & high respect & consideration.
               
                  
                     Th: Jefferson
                  
               
            